Filed 9/16/14 In re Javon C. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re JAVON C., a Person Coming Under                                B255161
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK77404)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JUSTIN C.,

         Defendant and Appellant.



         TO THE COURT:*
         Justin C. (father) appeals from the juvenile court’s order terminating parental
rights over his son Javon C. (minor) pursuant to Welfare and Institutions Code section




*
         BOREN, P. J., ASHMANN-GERST, J., and FERNS, J.†

†       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
366.26. 1 We dismiss the appeal pursuant to In re Sade C. (1996) 13 Cal. 4th 952, 994
because father has not raised any arguable issues on appeal.
                                         FACTS
       The minor was born in December 2006.
       From February 2007 to January 2008, father was given family reunification
services and family maintenance services in connection with the minor’s half-brother,
Korey C. (Korey). A court granted father custody of Korey and terminated the case with
a Family Law Order.2
       The Department of Children and Family Services (Department) received a referral
regarding an incident on October 14, 2011. While the minor was riding on a bus with his
mother J.E. (mother) and father, father hit the minor in the mouth when he asked for a
snack. It caused his lip to bleed.
       A social worker interviewed the minor and Korey. They stated that they lived
with father and mother, that father regularly hit them, and that mother “never says
anything[.]” When Father was interviewed, he denied hitting or grabbing the minor.
Instead, father claimed he put his arm in front of the minor to prevent him from falling
off his seat when the bus came to a stop. Mother was also interviewed. She disclosed
that she had been arrested for shoplifting and child endangerment, she had been
diagnosed with depression and taking anti-depressants for 15 years, and she had been
hospitalized for suicidal ideation when she was 17 years old. Mother denied that father
hit the minor. According to her, father grabbed the minor by the shirt and told him to
“calm down and act right on the bus” after he whined for a snack. Both father and
mother suggested that the minor had caused his lip to bleed by biting it. Contrary to what
the children said, father and mother denied that the two of them were residing in the same
household.

1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
2
       The record indicates that Korey is about a year older than the minor.

                                             2
       The minor was detained and later placed in foster care with Mae P. The juvenile
court granted the parents reunification services.
       The Department filed a petition on behalf of the minor pursuant to section 300,
subdivisions (a), (b), and (j) It alleged, inter alia, that the minor was at risk of physical
harm because father hit him on the mouth, inflicting a laceration; father had a history of
drug use and was a current user of marijuana, which rendered him incapable of providing
regular care and supervision; and father hit Korey on prior occasions.
       Subsequently, the minor was placed with Kelly A.
       On March 3, 2012, father met with a social worker and was given referrals to
court-ordered services and a bus pass.
       Father failed to drug test as ordered, and he did not provide social workers with
updates on his programs. According to Kelly A., father visited only eight times from
March to October 2012. His interaction with the minor was minimal, and he spent one
entire visit using a computer. During another one of his visits, he fell asleep. Kelly A.
told a social worker that father said he was not going to try to regain custody of the
minor, and he was not going to do anything that the juvenile court or the Department was
asking him to do.
       On March 22, 2012, the juvenile court sustained the section 300 petition and
granted the parents monitored visitation.
       Over the course of the year, a social worker made telephone calls to father and
encouraged him to participate in court-ordered programs. He did not return those calls.
He was a no show at drug tests on October 29, 2012, November 9, 2012, November 20,
2012, and December 4, 2012. He failed to provide proof that he participated in any
court-ordered programs.
       On February 13, 2013, the juvenile court found that father was in partial
compliance with the case plan and terminated his reunification services. Later, it
terminated mother’s services, too.
       A section 366.26 permanency hearing was held on March 17, 2014. The
Department’s reports indicated that the parents did not visit the minor regularly. Though

                                               3
there were no problems during the visits, they were not consistent enough to establish a
parent/child relationship. At the hearing, father’s counsel represented that the minor
stated that he enjoyed visits with father. Based on that, counsel stated, “I would argue
that it would not be in [the minor’s] best interest to have father’s parental rights
terminated.” The juvenile court found that the minor was adoptable, and terminated the
parental rights.
                                      THIS APPEAL
       After father filed this appeal, we appointed counsel to represent him. After
examining the record, father’s counsel filed a brief pursuant to In re Phoenix H. (2009)
47 Cal. 4th 835, indicating an inability to find an arguable issue. On May 13, 2014, we
advised father that he had 30 days in which to submit a letter or brief setting forth any
arguments he wished for us to consider.
       On June 20, 2014, father submitted a letter stating that the trial court did not verify
the reports submitted by the Department regarding his visitations; he visited the minor
more often than was reported; he can verify his visitations through cell phone records and
pictures; the Department did not make reasonable efforts to confirm his visitations; and
his children’s guardian committed perjury when characterizing father’s relationships and
visitations with his children. In addition, father argued that he should have custody of the
minor because they have a strong bond.
                                       DISCUSSION
       “An appealed-from judgment or order is presumed correct. [Citation.] Hence, the
appellant must make a challenge. In so doing, he must raise claims of reversible error or
other defect [citation], and ‘present argument and authority on each point made’
[citations]. If he does not, he may, in the court’s discretion, be deemed to have
abandoned his appeal. [Citation.] In that event, it may order dismissal. [Citation.]” (In
re Sade C., supra, 13 Cal.4th at p. 994.)




                                              4
       Father has failed to raise claims of reversible error, and he has failed to show any
defect. In addition, we conclude that substantial evidence supports the juvenile court’s
order terminating parental rights.
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             5